Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance


1.          Claims 1-21  are considered Allowable over prior art of record for the following reason presented below.  

2.         The following is an examiner’s statement of reasons for allowance: 

Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 

Regarding Claim 1,
An image processing apparatus comprising: a memory storing one or more instructions, and data structures for a main neural network and a sub-neural network, the main neural network comprising an input layer, an output layer, and a plurality of hidden layers between the input layer and the output layer; and a processor configured to execute the one or more instructions stored in the memory, process an input image by the main neural network to obtain intermediate result data, and process, by the sub-neural network, the intermediate result data that is output from one of the plurality of hidden layers of the main neural network,  to output an intermediate image while the input image is being processed by the main neural network to obtain a final output image. 




 An image processing apparatus process the intermediate result data by using the sub-neural network to output an intermediate image while the input image is being processed by using the main neural network,  wherein the main neural network is a network trained to generate the final output image by applying a preset style to the input image, and a degree to which the preset style has been applied to the intermediate image is less than a degree to which the preset style has been applied to the final output image.  

Regarding Claim 6,
 An image processing apparatus comprising: a memory storing one or more instructions, and data structures for a main neural network and a sub-neural network; and a processor configured to execute the one or more instructions stored in the memory, to: process an input image by using the main neural network to obtain intermediate result data and obtain a final output image; and process the intermediate result data by using the sub-neural network to output an intermediate image while the input image is being processed by using the main neural network, wherein a first time period taken to generate the final output image from the input image by using the main neural network is greater than a second time period taken to generate the intermediate image from the input image by using the sub-neural network.  

Regarding Claim 10,
An image processing apparatus comprising: a communication interface configured to receive intermediate result data from a server comprising a main neural network while the server is processing an input image by using the main neural network to obtain a final output image, the main neural network comprising an input layer, an output layer, and a plurality of hidden layers between the input layer and the output layer; a memory storing one or more instructions and a a processor configured to execute the one or more instructions stored in the memory to obtain the intermediate result data from one of the plurality of hidden layers of the main neural network, and process the intermediate result data by the sub-neural network, to output an intermediate image while the input image is being processed by the main neural network of the server to obtain the final output image.

Regarding Claim 12,
 A method of operating an image processing apparatus, the method comprising: processing an input image by a main neural network that comprises an input layer, an output layer, and a plurality of hidden layers between the input layer and the output layer; obtaining intermediate result data from the input image by using the main neural network while processing the input image to obtain a final output image; and generating an intermediate image by a sub-neural network based on the intermediate result data that is output from one of the plurality of hidden layers of the main neural network, while the input image is being processed by the main neural network to obtain the final output image.  


Regarding Claim 16,
A method of operating an image processing apparatus, the method comprising: processing an input image by using a main neural network; obtaining intermediate result data from the input image by using the main neural network while processing the input image to obtain a final output image; generating the final output image by processing the input image by using the main neural network; and generating an intermediate image based on the intermediate result data by using a sub- neural network,  wherein the main neural network is a network trained to generate the final output image by applying a preset style to the input image, and a degree to which the preset style has been applied to the intermediate image is less than a degree to which the preset style has been applied to the final output image.  



Regarding Claim 17,
A method of operating an image processing apparatus, the method comprising: processing an input image by using a main neural network; obtaining intermediate result data from the input image by using the main neural network while processing the input image to obtain a final output image; generating the final output image by processing the input image by using the main neural network; and generating an intermediate image based on the intermediate result data by using a sub- neural network, wherein a first time period taken to generate the final output image from the input image by using the main neural network is greater than a second time period taken to generate the intermediate image from the input image by using the sub-neural network.  




Regarding Claim 1 : Claim 1 is rejected over prior art Hillborg(USPUB 20190311493) in view of Hu et al.(USPUB 20190026870)   teaches   An image processing apparatus comprising: a memory storing one or more instructions, and data structures for a main neural network and a sub-neural network, the main neural network comprising an input layer, an output layer, and a plurality of hidden layers between the input layer and the output layer; and a processor configured to execute the one or more instructions stored in the memory, (detailed rejection of the claim mentioned within Office Action dated 02/01/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 4/30/2021 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 1  " process an input image by the main neural network to obtain intermediate result data, and process, by the sub-neural network, the intermediate result data that is output from one of the plurality of hidden layers of the main neural network,  to output an intermediate image while the input image is being processed by the main neural network to obtain a final output image.”


Regarding Claim 5: Claim 5 is amended to be in independent form by incorporating the
limitations of base claim 1. Limitations within claim 5 was mentioned as allowable subject
matter within the office action dated 02/01/2021. Applicant amended claim 5 to independent
form as mentioned with limitation base on claim 1, therefore the limitations mentioned by
claim 1 are taught by Prior art Hillborg(USPUB 20190311493) in view of Hu et al.(USPUB 20190026870)  as explain within the office action dated 02/01/2021. But does not teach the limitations “wherein the main neural network is a network trained to generate the final output image by applying a preset style to the input image, and a degree to which the preset style has been applied to the intermediate image is less than a degree to which the preset style has been applied to the final output image.”

Regarding Claim 6: Claim 6 is amended to be in independent form by incorporating the
limitations of base claim 1. Limitations within claim 6 was mentioned as allowable subject
matter within the office action dated 02/01/2021. Applicant amended claim 6 to independent
form as mentioned with limitation base on claim 1, therefore the limitations mentioned by
claim 1 are taught by Prior art Hillborg(USPUB 20190311493) in view of Hu et al.(USPUB 20190026870)  as explain within the office action dated 02/01/2021. But does not teach the limitations “process the intermediate result data by using the sub-neural network to output an intermediate image while the input image is being processed by using the main neural network, wherein a first time period taken to generate the final output image from the input image by using the main neural network is greater than a second time period taken to generate the intermediate image from the input image by using the sub-neural network.”

Regarding Claim 10 : Claim 10 is rejected over prior art Hillborg(USPUB 20190311493) in view of Hu et al.(USPUB 20190026870)   teaches   An image processing apparatus comprising: a communication interface configured to receive intermediate result data from a server comprising a main neural network while the server is processing an input image by using the main neural network to obtain a final output image, the main neural network comprising an input layer, an output layer, and a plurality of hidden layers between the input layer and the output layer; a memory storing one or more instructions and a data structure for a sub-neural network; (detailed rejection of the claim mentioned within Office Action dated 02/01/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 4/30/2021 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 10  " a processor configured to execute the one or more instructions stored in the memory to obtain the intermediate result data from one of the plurality of hidden layers of the main neural network, and process the intermediate result data by the sub-neural network, to output an intermediate image while the input image is being processed by the main neural network of the server to obtain the final output image.”

Regarding Claim 12 : Claim 12 is rejected over prior art Hillborg(USPUB 20190311493) in view of Hu et al.(USPUB 20190026870)   teaches   A method of operating an image processing apparatus, the method comprising: processing an input image by a main neural network that comprises an input layer, an output layer, and a plurality of hidden layers between the input layer and the output layer; obtaining intermediate result data from the input image by using the main neural network while processing the input image to obtain a final output image;  (detailed rejection of the claim mentioned within Office Action dated 02/01/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 4/30/2021 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 12  " generating an intermediate image by a sub-neural network based on the intermediate result data that is output from one of the plurality of hidden layers of the main neural network, while the input image is being processed by the main neural network to obtain the final output image.”

Regarding Claim 16: Claim 16 is amended to be in independent form by incorporating the
limitations of base claim 12. Limitations within claim 6 was mentioned as allowable subject
matter within the office action dated 02/01/2021. Applicant amended claim 16 to independent
form as mentioned with limitation base on claim 12, therefore the limitations mentioned by
claim 12 are taught by Prior art Hillborg(USPUB 20190311493) in view of Hu et al.(USPUB 20190026870)  as explain within the office action dated 02/01/2021. But does not teach the limitations “generating an intermediate image based on the intermediate result data by using a sub- neural network,  wherein the main neural network is a network trained to generate the final output image by applying a preset style to the input image, and a degree to which the preset style has been applied to the intermediate image is less than a degree to which the preset style has been applied to the final output image.”


Regarding Claim 17: Claim 17 is amended to be in independent form by incorporating the
limitations of base claim 12. Limitations within claim 17 was mentioned as allowable subject
matter within the office action dated 02/01/2021. Applicant amended claim 17 to independent
form as mentioned with limitation base on claim 12, therefore the limitations mentioned by
claim 12 are taught by Prior art Hillborg(USPUB 20190311493) in view of Hu et al.(USPUB 20190026870)  as explain within the office action dated 02/01/2021. But does not teach the limitations “generating an intermediate image based on the intermediate result data by using a sub- neural network, wherein a first time period taken to generate the final output image from the input image by using the main neural network is greater than a second time period taken to generate the intermediate image from the input image by using the sub-neural network.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and FAX number ( 571) 273- 9799.   The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637